DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 and 17-18 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of the following species of luteolin and kaempferol, chromogranin B as the species of granin and anthocyanin as the species of sequestering agent in the reply filed on 10/30/2020 is acknowledged.
Claims 2-4 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of composition (Applicant elected only luteolin and kaempferol in the response filed 10/30/2020), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020. Claims 1, 5-8 and 17-18 are the subject matter of this Office Action.
Priority
 Acknowledgement is made of Applicant’s claim to priority to US Provisional Application 62657601 filed 04/13/2018. 
  
Claim Objections
Claim 6 is objected to because of the following informalities: the phrase “casein” and “albumin” are duplicated.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US2016/0175349 published 06/23/2016) as evidenced by Mira (Molecules Vol. 20 pages 4813-4832 published 2015) and Wilson (US2016/0199437 published 06/14/2016).
 Hasegawa and coworkers teach administering a brain function improving composition in order to treat dementia represented by Alzheimer’s disease in said patients (abstract, [0010], [0033]-[0037], [0090]-[0097], [0102]-[0108], Figures 2 wherein Y-axis of 0-16 represents severe dementia; Figure 3). Said brain function improving composition comprises dry angelica shikokiana makino powder and ferulic acid (abstract, [0090]-[0097], [0102]-[0108] Figures 2-3).  
As shown in Figures 2-4, administration of the brain function improving composition that comprises dry angelica shikokiana makino powder and ferulic acid 
   As evidenced by Mira (Molecules Vol. 20 pages 4813-4832 published 2015), the administered angelica shikokiana makino powder employed in the brain-functioning composition of Hasegawa comprises the elected luteolin, the elected kaempferol and quercetin (Table 1).
As evidenced by Wilson (US2016/0199437 published 06/14/2016) the disclosed ferulic acid embraced in the brain-functioning composition of Hasegawa is an art-recognized iron chelator ([0139], Table 1) which reads on the limitation of claims 6-7. 
 Regarding the capacity of the administered brain function improving composition of Hasegawa to inhibit the aggregation of a granin from a low molecular weight to a high molecular weight in the administered patient with dementia, while such a property is not explicitly described in the cited prior art methodology of Hasegawa, the compounds luteolin, kaempferol, quercetin, the active step of administration, the therapeutically effective amount and the same patient population (dementia patient with Alzheimer’s disease) are identical to that of instantly claimed. Therefore, the property of inhibiting the aggregation of a granin from a low molecular weight to a high molecular weight in the treated patient must necessarily be present in the prior art methodology of Hasegawa, because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agents including luteolin and kaempferol found in dry angelica shikokiana makino powder), and the composition is 
 Lastly, regarding the capacity of the administered brain-functioning composition of Hasegawa comprising the iron chelating ferulic acid, luteolin, kaempferol and quercetin to inhibit the aggregation of chromogranin B (claim 5), dissociate the granin from a high molecular weight aggregated form to the low molecular weight form (claim 8) or inhibit the interaction of the granin from a metal ion (claim 17), Applicant is reminded that properties that accrue from the process step of administering a composition comprising ferulic acid, luteolin, kaempferol and quercetin to the Alzheimer’s diseased patient embraced within the methodology of Hasegawa above are considered characteristic features of the claimed product.   
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  
As evidenced by Figure 13 of the instant Application, 1 M luteolin is effective at preventing aggregation of chromogranin B. In the present case the burden is shifted to not inhibit the aggregation of chromogranin B, will not dissociate the granin from a high molecular weight aggregated form to the low molecular weight form and will not inhibit interaction between a granin and a metal ion. 
  
Claim(s) 1, 5-8 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordeiro (WO2009/087568 published 07/16/2009).
 Cordeiro teaches the method of administering a therapeutically effective amount of quercetin, kaempferol and biapigenin in order to reduce neuronal cell death after exposure to amyloid beta peptides and treat Alzheimer’s disease (Derwent abstract; page 3 paragraph 1). 
 As evidenced by Wilson (US2016/0199437 published 06/14/2016) the disclosed biapegin embraced in the composition Cordeiro is an art-recognized iron chelator ([0139], Table 1) which reads on the limitation of claims 6-7.  
Regarding the capacity of the administered quercetin, kaempferol and biapigenin composition of Cordeiro to inhibit the aggregation of a granin from a low molecular weight to a high molecular weight in the administered patient with dementia, while such a property is not explicitly described in the cited prior art methodology of Cordeiro, the compounds quercetin, kaempferol and biapigenin, the active step of administration, the therapeutically effective amount and the same patient population (patient with Alzheimer’s disease) are identical to that of instantly claimed. Therefore, the property of inhibiting the aggregation of a granin from a low molecular weight to a high molecular 
 Lastly, regarding the capacity of the administered composition of Hasegawa comprising the iron chelating biapegin, kaempferol and quercetin to inhibit the aggregation of chromogranin B (claim 5), dissociate the granin from a high molecular weight aggregated form to the low molecular weight form (claim 8) or inhibit the interaction of the granin from a metal ion (claim 17), Applicant is reminded that properties that accrue from the process step of administering a composition comprising biapigen, kaempferol and quercetin to the Alzheimer’s diseased patient embraced within the methodology of Cordeiro above are considered characteristic features of the claimed product.   
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which 
As evidenced by Figure 18 and 40 of the instant Application, kaempferol and quercetin are effective at preventing aggregation of chromogranin A and B. In the present case the burden is shifted to Applicant to prove that the administered brain functioning composition of Cordeiro comprising the claimed quercetin, kaempferol and the iron chelator biapigen will not inhibit the aggregation of chromogranin A and B, will not dissociate the granin from a high molecular weight aggregated form to the low molecular weight form and will not inhibit the interaction between a granin and a metal ion.

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628